
	
		II
		110th CONGRESS
		2d Session
		S. 2993
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2008
			Ms. Klobuchar (for
			 herself, Mr. Enzi,
			 Mr. Harkin, and Mr. Durbin) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Public Health Service Act to facilitate
		  emergency medical services personnel training and certification curriculums for
		  military veterans.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Veterans to Paramedics Transition
			 Act.
		2.Grants for
			 emergency medical services personnel training for veteransSection 330J of the Public Health Service
			 Act (42 U.S.C. 254c–15) is amended—
			(1)in subsection (b)(1)—
				(A)in subparagraph (E), by striking
			 or at the end;
				(B)by redesignating subparagraph (F) as
			 subparagraph (G); and
				(C)by inserting after subparagraph (E), the
			 following:
					
						(F)an entity providing training for emergency
				medical services personnel, including institutions of higher education,
				technical colleges, community colleges, and other State-certified training
				entities; or
						;
				and
				(2)in subsection (c)—
				(A)in paragraph (7), by striking
			 and at the end;
				(B)in paragraph (8), by striking the period
			 and inserting ; and; and
				(C)by adding at the end the following:
					
						(9)provide to military veterans required
				coursework and training that take into account, and are not duplicative of,
				previous medical coursework and training received when such veterans were
				active members of the Armed Forces, to enable such veterans to satisfy
				emergency medical services personnel certification requirements, as determined
				by the appropriate State regulatory
				entity.
						.
				
